    Case 3:17-cv-01479-JPW-PT Document 19 Filed 07/10/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANTONIO LA-SHAUN CRUZ,                 :   Civil No. 3:17-CV-01479
                                       :
          Petitioner,                  :
                                       :
          v.                           :
                                       :
DAVID J. EBBERT,                       :
                                       :
          Respondent.                  :   Judge Jennifer P. Wilson

                                  ORDER

    AND NOW, this 10th, day of July, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

    1.    The petition for writ of habeas corpus pursuant to 28
          U.S.C. § 2241 is DISMISSED for lack of jurisdiction.
          (Doc. 1.)

    2.    Petitioner’s motions to supplement and amend are
          DENIED. (Doc. 14 and 16.)

    3.    The Clerk of Court is directed to mark this case as
          CLOSED.

                                           s/ Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
